 



Exhibit 10.5
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT OF 1934.
AMENDED AND RESTATED
DEVELOPMENT, LICENSE AND SUPPLY AGREEMENT
by and between
CIMA LABS INC.
and
ALAMO PHARMACEUTICALS, LLC
dated as of August 22, 2005

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
DEVELOPMENT, LICENSE AND SUPPLY AGREEMENT
     This AMENDED AND RESTATED DEVELOPMENT, LICENSE AND SUPPLY AGREEMENT (this
“Agreement”), dated and effective as of August 22, 2005 (the “Effective Date”),
is by and between CIMA LABS INC., a Delaware corporation (“CIMA”), and ALAMO
PHARMACEUTICALS, LLC, a California Limited Liability Company (“Alamo”).
WITNESSETH
     WHEREAS, CIMA is engaged, among other things, in the business of research,
development, manufacturing and commercialization of pharmaceutical products
through its proprietary drug delivery technologies;
     WHEREAS, Alamo is engaged, among other things, in the business of
developing, marketing and selling of pharmaceutical products;
     WHEREAS, Alamo and CIMA have previously entered into a Development, License
and Supply Agreement, dated as of March 2, 2001, as amended (the “Original
Agreement”), and now desire to amend and restate such agreement herein;
     WHEREAS, subject to the terms and conditions set forth in this Agreement,
CIMA and Alamo wish to collaborate in the development, registration, marketing
and sale of certain prescription products; and
     WHEREAS, subject to the terms and conditions set forth in this Agreement,
CIMA wishes to license to Alamo and Alamo wishes to license from CIMA rights to
CIMA’s DuraSolv®, OraSolv® and PakSolv® technologies for use with such
prescription products.
     NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
agree as follows:
SECTION 1
DEFINITIONS
     For purposes of this Agreement, the following terms shall have the meanings
set forth below:
     “Activities” shall mean the development, manufacturing, marketing, selling
and distributing of the Product in the Territory as contemplated by this
Agreement.
     “Affiliates” shall mean, with respect to any Person, any Persons directly
or indirectly controlling, controlled by, or under common control with, such
other Person. For purposes

Page 2 of 44



--------------------------------------------------------------------------------



 



hereof, the term “controlled” (including the terms “controlled by” and “under
common control with”), as used with respect to any Person, shall mean the direct
or indirect ability or power to direct or cause the direction of management
policies of such Person or otherwise direct the affairs of such Person, whether
through ownership of voting securities or otherwise.
     “Alamo” shall have the meaning given in the preamble and shall include its
Affiliates.
     “Alamo Trademarks” shall have the meaning given in Section 9.11(d).
     “Annual Net Sales” shall mean, for any Calendar Year, the Net Sales for
such Year.
     “Active Pharmaceutical Ingredient” or “API” shall mean the active
ingredient clozapine.
     “cGMP” shall mean the then-current standards for the manufacture of
pharmaceuticals, as set forth in the United States Federal Food, Drug and
Cosmetics Act and applicable regulations promulgated thereunder, as amended from
time to time, and such standards of good manufacturing practice as are required
by the European Union and other organizations and governmental agencies in
countries in which Product is intended to be sold, to the extent such standards
are not inconsistent with United States cGMP.
     “CIMA” shall have the meaning given in the preamble and shall include its
Affiliates.
     “CIMA Intellectual Property” shall mean, collectively, 1) the CIMA Patents,
2) the CIMA Technology and 3) the CIMA Trademarks.
     “CIMA Patents” shall mean United States Patent Nos. 6,024,981 (entitled
“Rapidly Dissolving Robust Dosage Form”); 6,221,392 (entitled “Rapidly
Dissolving Robust Dosage Form”); 5,178,878 (entitled “Effervescent Dosage
Form With Microparticles”); and 6,155,423 (entitled “Blister Package and
Packaged Tablet”) and any patents, patent applications, and foreign counterparts
or equivalents relating thereto, including any extension, reissue, renewal,
reexamination, divisional, continuation or continuation-in-part of such patents
or patent applications.
     “CIMA Technology” shall mean all of CIMA’s Patents, trade secrets,
technology, know-how and all other information necessary for the manufacture of
the Product including, without limitation, that related to CIMA’s DuraSolvÒ,
OraSolvÒ and PakSolvÒ technologies.
     “CIMA Trademarks” shall mean the CIMAsm (logo), CIMA LABS INC.Ò, DuraSolvÒ,
OraSolvÒ, PakSolvÒ, and CIMAÒ trademarks.
     “Damages” shall mean any and all actions, costs, losses, claims,
liabilities, fines, penalties, demands, damages and expenses, court costs, and
reasonable fees and disbursements of counsel, consultants and expert witnesses
incurred by a party hereto (including interest which may be imposed in
connection therewith).

Page 3 of 44



--------------------------------------------------------------------------------



 



     “Defective” shall mean, as to the Product, Product samples or Product
placebos, as the case may be, the failure of such to strictly conform to the
Specifications, this Agreement and all applicable law, including, without
limitation, all FDA regulatory filings and regulations.
     “Development Schedule” shall mean the schedule of development activities
set forth on Schedule B hereto.
     “DuraSolvÒ” shall mean CIMA’s orally disintegrating tablet formulations as
described in the CIMA Patents.
     “FDA” shall mean the United States Food and Drug Administration.
     “Force Majeure” shall mean acts of God, explosion, fire, flood, tornadoes,
thunderstorms, earthquake or tremor, war whether declared or not, civil strife,
riots or embargo, or changes in applicable laws, regulations or orders by any
government, governmental agency or instrumentality, or other similar
circumstances beyond the control of each party, in each case having the effect
of preventing or prohibiting a party from performing its obligations hereunder.
     “GAAP” shall mean generally accepted accounting principles in the United
States as in effect from time to time.
     “Indemnified Party” shall have the meaning set forth in Section 10.2
hereof.
     “Indemnifying Party” shall have the meaning set forth in Section 10.2
hereof.
     “Launch” shall mean the date of first commercial shipment of the Product by
Alamo or its sublicensees to any unaffiliated third party.
     “Licensed Assets” shall have the meaning set forth in Section 2.1 hereof.
     “Marketing Authorization Application” shall mean the principal regulatory
application required to be approved in order to market the Product in the
applicable jurisdiction.
     “Minimum Annual Royalty Targets” shall have the meaning given such term in
Schedule A hereof.
     “Net Sales” means the gross invoice price for Product sold by Alamo or its
sublicensees or subcontractors to a third party customer less the reasonable and
customary accrual-basis deductions from such gross amounts for: (i) normal and
customary trade, cash and other discounts, allowances and credits actually
allowed and taken directly with respect to sales of Product, (ii) credits of
allowances actually granted for damaged goods, returns or rejections of Product;
(iii) sales or similar taxes (including duties or other governmental charges
levied on, absorbed or otherwise imposed directly on the sales of Product,
including, without limitation,

Page 4 of 44



--------------------------------------------------------------------------------



 



value added taxes or other governmental charges otherwise measured by the
billing amount) which are included in any billing amount, and excluding any
taxes imposed on or measured by the net income or profits of the selling party;
(iv) charge back payments and rebates granted to managed health care
organizations or to federal, state and local governments, their agencies, and
purchasers and reimbursers or to trade customers, including but not limited to,
wholesalers and chain and pharmacy buying groups; and (v) rebates (or
equivalents thereof) that are granted to or charged by national, state,
provincial or local governmental authorities in countries other than the United
States. Such amounts shall be determined from the books and records of Alamo and
its sublicensees and subdistributors maintained in accordance with U.S. GAAP
consistently applied, and such amounts shall be calculated using the same
accounting principles used for other Alamo products. Sales between or among
Alamo, its Affiliates and its sublicensees and subdistributors shall be excluded
from the computation of Net Sales if such Affiliates or sublicensees and
subdistributors are not end-users, but Net Sales shall include the subsequent
final sales to third parties by any such Affiliates or sublicensees and
subdistributors. Where (i) Product is sold by Alamo, its Affiliates or their
respective sublicensees and subdistributors other than in an arms-length sale or
as one of a number of items without a separate invoiced price; or (ii)
consideration for Product shall include any non-cash element, the Net Sales
applicable to any such transaction shall be deemed to be Alamo’s average Net
Sales price for the applicable quantity of to the Product at that time.
     “Notice of Rejection” shall have the meaning given such term in
Section 5.5(a) hereof.
     “OraSolvÒ” shall mean CIMA’s orally disintegrating tablet formulations as
described in the CIMA Patents.
     “PakSolvÒ” shall mean CIMA’s blister package for tablets as described in
the CIMA Patents.
     “PDMA” shall mean the Prescription Drug Marketing Act of 1987, as amended
from time to time, together with any rules or regulations promulgated
thereunder.
     “Person” shall mean a natural person, a corporation, a partnership, a
trust, a joint venture, a limited liability company, any governmental authority
or any other entity or organization.
     “Product” shall mean a pharmaceutical product containing 25 mg, 50 mg, 100
mg, or such other amounts as may be agreed to by the Parties, as the case may
be, of API formulated in DuraSolvÒ or OraSolvÒ, as the case may be. The Product
definition may be expanded to include a 12.5 mg DuraSolvÒ dose should the
Parties reasonably agree that such product is necessary for commercialization in
the United States and such agreement is accompanied by a mutually agreeable
development agreement outlining the activities and fees associated with such
dose. The Parties intend to explore regulatory strategies that do not require
such development.
     “Quarter” shall mean, as the case may be, the three months ending on
March 31, June 30, September 30 or December 31 in any Year.

Page 5 of 44



--------------------------------------------------------------------------------



 



     “Specifications” shall mean, at any time, the specifications for the
Product that are included in the Technical Agreement Addendum set forth on
Schedule E.
     “Territory” shall mean the Regions of the world.
     “Region” shall mean each of the following four geographical areas as
outlined on Schedule G (MAP of world): (i) Asia; (ii) Americas (includes, the
United States,Mexico and Canada); (iii) Europe; and (iv) the rest of the world
     “Year” shall mean a calendar year during the term of this Agreement.
SECTION 2
GRANT OF LICENSES; LICENSE OPTION
     2.1 Grant of Licenses.
     (a) CIMA hereby grants to Alamo an exclusive license for the term of this
Agreement under the following assets to market, distribute and sell the Product
in the Territory (such assets are referred to herein collectively as the
“Licensed Assets”):
               (i) all current and future regulatory filings, approvals,
registrations and governmental authorizations that relate to the Product in the
Territory; and
               (ii) the CIMA Intellectual Property.
          (b) The license granted under Section 2.1(a) to Alamo will be
exclusive in that during the term of this Agreement, CIMA will not grant any
licenses of the Licensed Assets to any other Person with respect to the Product
or otherwise market, distribute or sell (or grant any other Person the right to
market, distribute or sell) any pharmaceutical product containing API formulated
in either DuraSolv® or OraSolv® in the Territory, except as provided in
Section 2.1(c).
(c) In the event that Product is not commercially available in at least ***
countries of a Region of the Territory within *** years from the Effective Date
(or such longer time as may be required to obtain regulatory approval to make
Product commercially available in such *** countries, provided that during such
longer time Alamo is actively involved in pursuing such regulatory approval to
the reasonable satisfaction of CIMA), CIMA and Alamo agree as follows:
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

Page 6 of 44



--------------------------------------------------------------------------------



 



               (i) Alamo’s license under 2.1(a) shall terminate in each such
Region (other than the Americas Region unless product is not commercialized in
the US) and CIMA shall be entitled to solicit interest of third parties in
making the Product commercially available in any such Region.
               (ii) In the event that CIMA licenses the Product to a third party
under this Section 2.1(c) within *** months from termination under
Section 2.1(c)(i) , Alamo shall be entitled to receive *** of any royalties or
license fee (not related to any development fees) received by CIMA from sales of
the Product under such license to a third party for a period of *** years in
each country in which the Product is launched, provided that Alamo cooperates
with CIMA and such third party in obtaining regulatory approval for the Product,
including providing access to any clinical data available to Alamo and any
patent or other licenses necessary to commercialize the Product in any country
or countries covered under the license from CIMA.
               (iii) Termination of Alamo’s license pursuant to this
Section 2.1(c) in any Region shall not affect Alamo’s license or rights under
this Agreement in any other Region in the Territory.
     2.2 Sublicenses. Alamo shall have the right to extend the licenses granted
pursuant to this Section 2 in whole or in part to any Affiliate of Alamo,
provided that Alamo is not then in material default with respect to any of its
obligations to CIMA under this Agreement. All the terms and provisions of this
Agreement shall apply to the Affiliate to which this license has been extended
to the same extent as they apply to Alamo, and the operations of the Affiliate
shall be deemed to be the operations of Alamo. In addition, Alamo shall have the
right to extend the licenses granted pursuant to this Section 2 in whole or in
part to Persons who are not Affiliates of Alamo with the prior written consent
of CIMA, such consent not to be unreasonably withheld or delayed.
     2.3 Developments, Marketing, Distribution and Sale. Alamo shall use its
commercially reasonable efforts to market, distribute and sell the Product in
the Territory. Such efforts shall be consistent with industry norms, given the
product profile, product potential and the state of the market, in each case, as
existing from time to time.
     2.4 Minimum Annual Royalties. Alamo shall meet or exceed the Minimum Annual
Royalty Targets set forth on Schedule A hereto or the provisions of this
Section 2.4 shall apply. In the event that Alamo does not meet or expect to
achieve the Minimum Annual Royalty Targets set forth on Schedule A hereto for
any Year following the Year in which the Product is Launched, Alamo may elect
either to terminate, upon written notification to CIMA, its license or to retain
the license and pay the minimum royalty amount specified in Schedule A for such
Year. If Alamo elects not to continue the license, then the license granted
hereunder to Alamo will
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

Page 7 of 44



--------------------------------------------------------------------------------



 



terminate, and an amount equal to the Minimum Annual Royalty Target will be due
for the Year during which such Minimum Annual Royalty Targets was not satisfied.
SECTION 3
PRODUCT DEVELOPMENT
     3.1 Obligations of CIMA. To the extent that such obligations have not been
previously fulfilled, CIMA agrees as follows: CIMA shall be responsible for the
successful performance of each of the development activities set forth on
Schedule B within the respective time periods set forth on Schedule B.
     3.2 Obligations of Alamo. To the extent that such obligations (including,
but not limited to payments) have not been previously made, Alamo agrees as
follows: Alamo shall be responsible for the obligations and the payment
obligations specified in Schedule B upon the successful performance of each of
the development activities set forth on Schedule B within the respective time
periods set forth on Schedule B.
     3.3 Regulatory Matters. CIMA represents and warrants that all Product
supplied to Alamo shall be produced under cGMP and in accordance with the
Specifications. CIMA shall furnish Alamo with a Certificate of Analysis with a
cGMP statement to demonstrate that each shipment of Product has been
manufactured under cGMP and other FDA guidelines and that the Specifications
have been met. In addition, not more than once per Year unless unless otherwise
agreed Alamo or its third party designee as approved by CIMA, such approval not
to be unreasonably withheld, may, at its own expense, audit the facilities of
CIMA, including its processes, records and other facets of the operation as may
be necessary to assure that all applicable regulations have been complied with,
and the Specifications have been met. CIMA shall permit duly authorized
representatives of Alamo to audit all manufacturing and processing operations
related to this Agreement at mutually agreeable reasonable times with a prior
appointment. The right to audit shall commence with the Effective Date. These
audits will be conducted to assure compliance with all pertinent acts,
regulations, and guidelines promulgated by the FDA and other regulatory
authorities, as well as standards then in effect in the regulatory environment.
Such audits will be permitted during normal business hours and will be performed
with a minimum of disruption. Alamo’s exercise or failure to exercise any of its
rights to audit CIMA’s facilities and/or records pursuant to this Section 3.3
shall in no way alter or affect CIMA’s obligations under this Agreement.

Page 8 of 44



--------------------------------------------------------------------------------



 



SECTION 4
ROYALTY PAYMENTS
     4.1 Royalty Payments.
     (a) Subject to CIMA’s supply of Product in accordance with Section 5
hereof, Alamo shall make royalty payments to CIMA in the amounts set forth on
Schedule C.
     (b) Alamo and CIMA acknowledge and agree that as of the Effective Date all
payments set forth on Schedule D of the Original Agreement have been satisfied
in full.
     (c) [Reserved]
     4.2 Records and Audit. Alamo and its Affiliates shall keep full, true and
accurate books of account containing all particulars that may be necessary for
the purpose of showing the amounts payable to CIMA hereunder. Such books of
account shall be kept at Alamo’s principal place of business or the principal
place of business of the appropriate Affiliate of Alamo to which this Agreement
relates. Such books and the supporting data shall be open, at all reasonable
times and upon reasonable notice during the term of this Agreement and for ***
years after its termination, to the inspection by a firm of certified public
accountants selected by CIMA and reasonably acceptable to Alamo, for the limited
purpose of verifying Alamo’s royalty statements; provided, however, that such
examination shall not take place more often than once each Year, shall not cover
more than the preceding *** Years, with no right to audit any period previously
audited and shall not occur during the 90-day period following the end of
Alamo’s fiscal Year without the mutual agreement by Alamo. Except as otherwise
provided in this Section, the cost of any such examination shall be paid by
CIMA. In the event that any such inspection reveals a deficiency in excess of
***% of the reported royalty for the period covered by the inspection, Alamo
shall promptly pay CIMA the deficiency, plus interest at the rate of ***% per
annum (which interest shall accrue from the date any such deficiency payment was
due), and shall reimburse CIMA for the reasonable fees and expenses paid to such
accountants in connection with their inspection for such period. In the event
that any such inspection reveals a deficiency that is less than ***% of the
reported royalty for the period covered by the inspection, Alamo shall promptly
pay CIMA the deficiency, plus interest at the rate of ***% per annum (which
interest shall accrue from the date any such deficiency payment is due). In the
event that any such inspection reveals an overpayment, CIMA shall promptly pay
Alamo the overpayment. The parties agree that neither party shall be required to
retain books and records with respect to the above other than books and records
relating to the current Year and the immediately preceding *** Years.
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

Page 9 of 44



--------------------------------------------------------------------------------



 



     4.3 Quarterly Reports and Payment of Royalties. In any Year following
Launch of the Product, Alamo shall, within *** days after the end of the first,
second and third Quarter, deliver to CIMA reports, certified by an authorized
official of Alamo, setting forth the Net Sales and total royalties due under
Section 4.1(a) for such Quarter. Alamo shall pay such royalties within *** days
after the end of each Quarter by wire transfer, at CIMA’s cost, or such other
method as CIMA may designate. In any Year following Launch of the Product, Alamo
shall, within *** days after the end of the fourth (4th) Quarter, deliver to
CIMA reports, certified by an authorized official of Alamo, setting forth the
Net Sales and total royalties due under Section 4.1 (a). Alamo shall pay such
royalties within *** days after the end of the fourth (4th) Quarter by wire
transfer, or such other method as CIMA may designate. If no royalties are due,
Alamo shall so report.
SECTION 5
SUPPLY OF PRODUCT
     5.1 Supply of Product.
     (a) Subject to Section 5.7, for the term of this Agreement, Alamo agrees to
purchase from CIMA and CIMA agrees to supply Alamo with all of Alamo’s
requirements for the Product, Product samples and Product placebos for their
subsequent use, sale, offer for sale, lease or transfer by Alamo. Alamo shall be
responsible for procurement of API or require, upon reasonable notice, CIMA to
procure all API necessary for the satisfaction of its obligations under this
Agreement. If Alamo procures the API necessary for CIMA to perform the supply
activities described in this Section 5.1, then Alamo shall pay CIMA ***% of the
API cost (net of any rebates, credits or refunds) for CIMA’s costs and expenses
for handling the API. If CIMA, at Alamo’s request, procures the API necessary
for CIMA to perform the supply activities described in this Section 5.1, then
Alamo shall reimburse CIMA for CIMA’s certified direct out-of-pocket costs plus
*** percent (***%) (net of any rebates, credits or refunds) for the acquisition
of the API
     (b) Alamo agrees to initiate purchases of the Product, Product samples and
Product placebos hereunder by issuing CIMA binding purchase orders not less than
*** days prior to the required shipping date set forth therein. In addition,
after the *** month period following Launch in any Region, Alamo will also
provide a *** day forecast that is ***% binding for the next *** day period
(i.e., if the forecast shows *** units in each quarter, then the first *** is
***% binding, second quarter is ***% binding or Alamo can reduce to *** units).
CIMA agrees to accept any order issued in accordance with this Section 5.1(b)
and to meet the delivery dates specified therein so long as at the time of
receiving the purchase order, all artwork, API and
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

Page 10 of 44



--------------------------------------------------------------------------------



 



other responsibilities of Alamo are delivered in fine form to CIMA. All purchase
orders hereunder shall be on Alamo’s standard purchase order form (a copy of
which is attached as Schedule D hereto and which shall not, for purposes of this
Agreement only, be modified in any material respect without CIMA’s prior written
consent, such consent not to be unreasonably withheld or delayed) and shall be
directed to CIMA at the address set forth below. The terms and conditions of
purchase enumerated on the reverse side of such standard purchase order form
shall prevail over any inconsistent or conflicting language as may exist on
invoices, confirmation or order acknowledgment forms of CIMA, provided, however,
that in the event any terms thereof are in conflict, or are inconsistent with
any terms of this Agreement, the terms and conditions hereof shall prevail. No
Product delivered by CIMA shall have a shelf life that is more than *** months
less than the maximum shelf life of such product; and, in any case, all Product
delivered by CIMA shall have no more than *** months into the regulatory
approved expiry date of shelf life remaining upon delivery to Alamo. CIMA will
use reasonable efforts to deliver to Alamo Product with more than *** months of
shelf life if possible.
     (c) Purchase order quantities shall be equivalent to the batch size of the
Product, Product samples or Product placebos which shall be determined during
the development activities, approximately *** tablets for the 25 mg dose, and
*** tablets for the 100 mg dose, in the aggregate for any single purchase order,
unless otherwise mutually agreed by the parties. The delivery quantity of
tablets for trade shall not exceed a total of *** batches in any one calendar
month, unless otherwise agreed to by the Parties.
     (d) Purchase orders shall clearly state that the order is for tablets for
sale, tablets for samples or placebos, as well as the shipping destination and
address. Alamo and CIMA will work together to agree on reasonable quantities of
tablets for samples if needed.
     5.2 Identification. Alamo may market the Product under its name, with its
packaging and logo; Alamo will, however, identify CIMA as the supplier in a fair
manner, reasonably acceptable to CIMA. Alamo may use CIMA’s name and derivations
thereof in promoting, marketing and selling the Product in the Territory;
provided, however, that the particular formulation of any reference to CIMA’s
name in any promotional material shall be subject to CIMA’s review and consent;
and provided further, that once the formulation of any such reference has been
reviewed and consented to by CIMA, any subsequent reference to CIMA’s name using
such formulation shall not be subject to the further review or consent of CIMA.
All samples shall be clearly marked “for sample use only” or some similar
phrasing suggested by Alamo. CIMA shall design and develop labels for the bulk
tablet containers and Alamo shall review and approve such labels. Such approval
shall not be unreasonably withheld.
     5.3 Trade and Sample Product Price. CIMA shall supply Product, Product
samples and Product placebos to Alamo at the price set forth on Schedule F,
subject to adjustment as set forth therein.
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

Page 11 of 44



--------------------------------------------------------------------------------



 



     5.4 Forecasts, Delivery and Quality.
     (a) Alamo shall provide CIMA with ***-months non-binding forecasts within
*** days after the end of each Quarter. Such forecasts shall be revised and
extended in each succeeding Quarter. The first *** days of such forecast will be
binding and a purchase order will be issued by Alamo for this amount. After ***
post Launch in each Region, Alamo will also provide a ***% binding forecast for
the subsequent *** day period (i.e., months *** will be ***% binding).
     (b) Delivery of the Product, Product samples and Product placebos shall be
in accordance with the means of transportation, destination and dates set forth
in Alamo’s purchase order, and shipped in full batch sized quantities. Delivery
of the Product shall be EXW (Incoterms 2000) CIMA’s manufacturing facility in
Minneapolis, Minnesota.
     (c) All deliveries of the Product hereunder shall include a Certificate of
Analysis provided by the quality assurance manager of CIMA attesting to the fact
that the Product (i) has been manufactured by a process which complies with cGMP
and (ii) are of quality which is in accordance with criteria established in the
Specifications and all FDA requirements.
     (d) The Product, Product samples and Product placebos supplied hereunder
shall have been manufactured by a process which complies with GMP Quality
Specifications.
     5.5 Rejection and Replacement.
     (a) In the event that Alamo determines that any Product, Product samples or
Product placebos as manufactured and/or packaged by CIMA is Defective, then: (i)
*** days from receipt of Product, Product samples or Product placebos to Alamo
or to Alamo’s designated agent for final packaging; or (ii) in the event that
such Product, Product samples or Product placebos is Defective as a result of a
latent defect, within *** days of the discovery of such latent defect, Alamo
shall provide to CIMA a written notice of rejection, specifying in reasonable
detail the manner in which the Product is Defective (the “Notice of Rejection”).
If no written Notice of Rejection is given to CIMA by Alamo within the period
specified in clauses (i) and (ii), such Product, Product samples or Product
placebos shall be deemed to have been accepted by Alamo, provided, however, that
nothing contained in this Section 5.5(a) shall be deemed to relieve CIMA of its
obligations under this Agreement.
     (b) Upon receipt of a Notice of Rejection from Alamo and in order to
minimize any hardship to Alamo’s customers, CIMA shall use reasonable commercial
efforts to promptly supply to Alamo a quantity of replacement Product, Product
samples or Product placebos meeting the Specifications equal to the size of the
lot which Alamo claims was Defective. In the
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

Page 12 of 44



--------------------------------------------------------------------------------



 



event that such Defective Product, Defective Product samples or Defective
Product placebos are due to: (i) faulty manufacture; faulty release; faulty
primary packaging or labeling of the relevant batch(es) of the Product; or
(ii) improper shipping to Alamo’s designated agent for final packaging (which
fact shall be established on the basis of the corresponding sealed samples
retained by CIMA and/or Alamo’s designated agent for final packaging, utilizing
an outside independent laboratory if necessary, the cost of which is borne by
both parties and whose findings shall be binding), CIMA shall replace such
batches free of charge, otherwise Alamo shall promptly pay CIMA for all such
Product, Product samples or Product placebos, including any Defective Product,
in accordance with Section 5.6. If CIMA is responsible for any Product deemed to
be defective pursuant to this Section 5.5(b), then such Product will be
destroyed by Alamo or returned to CIMA, at CIMA’s option and expense.
     5.6 Invoices and Payment. Upon CIMA’s shipment to Alamo or its designated
agent of any Product, Product samples, or Product placebos CIMA shall be
entitled to submit an invoice to Alamo, and Alamo agrees to remit payment with
respect to such invoice within *** days from receipt of both such invoice and
the shipment to which such invoice relates, unless within *** days from receipt
of such shipment of Product Alamo sends a Notice of Rejection to CIMA under
Section 5.5(a); provided, that payment of any invoice pursuant to this
Section 5.6 shall not constitute or be deemed to constitute acceptance of any
Product, Product samples or Product placebos, or in any way limit Alamo’s rights
to inspect and/or reject any of the foregoing pursuant to Section 5.5 hereof.
Within *** business days of delivery of the Product, Product samples, or Product
placebos Alamo or its designated agent shall acknowledge the delivery of
Product, Product samples, or Product placebos and shall notify CIMA’s shipping
department of any obvious shipping damage; provided, that failure to provided
any such notice shall not constitute a waiver or in any way limit Alamo’s rights
under Section 5.5 with respect to such shipment. There will be a ***%, of
invoice price, penalty per month, for each month a payment is past due. Such
penalty shall not exceed ***% per annum.
     5.7 Supply Disruption; Alternate Manufacturing Site.
     (a) CIMA shall supply Alamo with the Product, Product samples and Product
placebos in a timely manner in accordance with the complete orders and forecasts
received by CIMA pursuant to Sections 5.1(b) and 5.4(a), respectively. In any
consecutive *** month period, should CIMA fail to supply Alamo with
substantially all of the Product, Product samples or Product placebos ordered
for such period pursuant to Section 5.1(b), Alamo shall have the right to
require CIMA to transfer the manufacture of the Product to another manufacturing
facility designated by Alamo and approved by CIMA, such approval not to be
unreasonably withheld, which manufacturing facility agrees to be bound by
Section 9.4 hereof. CIMA will assume all costs of, take all actions and grant
all rights with respect to CIMA Technology as shall be necessary to effect such
transfer. No additional royalties shall be imposed on Alamo or any manufacturer
as a result of any transfer under this Section 5.7. Should CIMA cure its failure
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

Page 13 of 44



--------------------------------------------------------------------------------



 



to supply, CIMA shall have the right to resume the manufacture of the Product
and Alamo and CIMA shall, at CIMA’s expense, transfer the manufacture of the
Product back to CIMA, if needed, within a commercially reasonable amount of time
and all rights granted under the sublicense shall terminate.
     (b) If at any time following the Launch, if a second manufacturing facility
is needed and Alamo wishes to qualify such a second manufacturing facility,
capable of supplying the Product in accordance with the terms of this Agreement,
CIMA and Alamo shall, as soon as practicable following the date of Launch,
qualify a manufacturing plant designated by Alamo as an alternate FDA approved
manufacturing and packaging site for the Product. The costs of obtaining such
approval shall be borne by Alamo.
     5.8 CIMA’s Obligation to Continue Manufacture. If this Agreement terminates
or expires through a material breach of CIMA, CIMA shall reasonably cooperate
with Alamo in transferring the manufacture of the Product, including all
necessary CIMA Technology related to the Product without the right to sublicense
other than provided for in this Section 5.8, to Alamo, its Affiliate or a
third-party appointed by Alamo (which manufacturing facility agrees to be bound
by Section 9.4 hereof), and CIMA shall, if requested by Alamo, continue to
supply the Product to Alamo pursuant to the terms of this Agreement until ***
months from the date this Agreement is terminated or expires pursuant to
Section 11.1 or until such manufacturing has been successfully transferred,
whichever is sooner. Such a transfer will be at Alamo’s expense. Should Alamo
desire to have CIMA continue the manufacture of Product beyond the ***-month
period provided for in this Section 5.8, CIMA agrees to enter into good faith
negotiations with Alamo to discuss terms of manufacture.
     5.9 EXCEPT AS SPECIFICALLY PROVIDED HEREIN, THE PRODUCT WILL BE SUPPLIED BY
CIMA WITH NO WARRANTIES, EXPRESS OR IMPLIED, OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.
SECTION 6
[RESERVED]
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

Page 14 of 44



--------------------------------------------------------------------------------



 



SECTION 7
REPRESENTATIONS AND WARRANTIES OF CIMA
     CIMA hereby represents and warrants to Alamo that:
     7.1 Organization, Power and Authority. CIMA is a corporation duly organized
and validly existing under the laws of the State of Delaware. CIMA has all
necessary corporate power and authority to enter into, and be bound by the terms
and conditions of, this Agreement, and to license the Licensed Assets to Alamo
pursuant hereto.
     7.2 Due Authority; No Breach. The execution, delivery and performance by
CIMA of this Agreement and each agreement or instrument contemplated by this
Agreement, and the performance of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary corporate action by CIMA.
This Agreement is, and each agreement or instrument contemplated by this
Agreement, when executed and delivered by CIMA in accordance with the provisions
hereof, will be (assuming the due execution and delivery hereof and thereof by
Alamo) the legal, valid and binding obligation of CIMA, in each case enforceable
against CIMA in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization, or
similar laws from time to time in effect which affect the enforcement of
creditors’ rights generally and by legal and equitable limitations on the
availability of specific performance and other equitable remedies against CIMA.
All persons who have executed this Agreement on behalf of CIMA, or who will
execute on behalf of CIMA any agreement or instrument contemplated by this
Agreement, have been duly authorized to do so by all necessary corporate action.
Neither the execution and delivery of this Agreement or any such other agreement
or instrument by CIMA, nor the performance of the obligations contemplated
hereby and thereby, will (i) conflict with or result in any violation of or
constitute a breach of any of the terms or provisions of, or result in the
acceleration of any obligation under, or constitute a default under any
provision of the articles of incorporation or by-laws of CIMA or any material
contract or any other material obligation to which CIMA is a party or to which
it is subject or bound, or (ii) violate any judgment, order, injunction, decree
or award of any court, administrative agency, arbitrator or governmental body
against, or affecting or binding upon, CIMA or upon the securities, property or
business of CIMA, or (iii) constitute a violation by CIMA of any applicable law
or regulation of any jurisdiction as such law or regulation relates to CIMA, or
to the property or business of CIMA except for such conflict, acceleration,
default, breach or violation that is not reasonably likely to have a material
adverse effect on CIMA’s ability to perform its obligations under this Agreement
or under any agreement or instrument contemplated hereby.
     7.3 Intellectual Property. CIMA is the lawful owner of the Licensed Assets,
CIMA can license the Licensed Assets without the consent of any third party,
there is no pending or overtly threatened claim against CIMA asserting that any
of the Licensed Assets infringes or violates the rights of third parties or that
Alamo, by practicing under the Licensed Assets in performing the Activities,
would violate any of the intellectual property rights of any third party, and
nothing has come to the attention of CIMA which has, or reasonably should have,
led CIMA

Page 15 of 44



--------------------------------------------------------------------------------



 



to believe that any of the Licensed Assets infringes or violates the right of
third parties. CIMA has not given any notice to any third parties asserting
infringement by such third parties upon any of the Licensed Assets. CIMA is not
aware of and has not received any communications challenging the ownership,
validity, enforceability or effectiveness of any of the Licensed Assets. CIMA
has not granted any right to any third party relating to the Activities which
would violate the terms of or conflict with the rights granted to Alamo pursuant
to this Agreement.
     7.4 [RESERVED]
     7.5 Litigation. There are no pending or, to the best of CIMA’s knowledge,
threatened judicial, administrative or arbitral actions, claims, suits or
proceedings pending as of the date hereof against CIMA relating to the
Activities, or the Licensed Assets which, either individually or together with
any other, would have a material adverse effect on the Activities, the Licensed
Assets, or the ability of CIMA to perform its obligations under this Agreement
or any agreement or instrument contemplated hereby. There are no pending, and
CIMA does not presently contemplate bringing, any actions or suits relating to
the Activities, or the Licensed Assets against others.
     7.6 Governmental Approval. No consent, approval, waiver, order or
authorization of, or registration, declaration or filing with, any governmental
authority is required in connection with the execution, delivery and performance
of this Agreement, or any agreement or instrument contemplated by this
Agreement, by CIMA or the performance by CIMA of its obligations contemplated
hereby and thereby.
     7.7 Brokerage. No broker, finder or similar agent has been employed by or
on behalf of CIMA, and no Person with which CIMA has had any dealings or
communications of any kind is entitled to any brokerage commission, finder’s fee
or any similar compensation, in connection with this Agreement or the
transactions contemplated hereby.
SECTION 8
REPRESENTATIONS AND WARRANTIES OF ALAMO
     Alamo represents and warrants to CIMA that:
     8.1 Organization, Power and Authority. Alamo is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of California . Alamo has all necessary power and authority to enter into,
and be bound by the terms and conditions of, this Agreement and to license the
Licensed Assets.
     8.2 Due Authority; No Breach. The execution, delivery and performance by
Alamo of this Agreement, and each agreement or instrument contemplated by this
Agreement, and the performance of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary action by Alamo. This
Agreement is, and each agreement or instrument

Page 16 of 44



--------------------------------------------------------------------------------



 



contemplated by this Agreement, when executed and delivered by Alamo in
accordance with the provisions hereof, will be (assuming due execution and
delivery hereof and thereof by CIMA) the legal, valid and binding obligation of
Alamo, in each case enforceable against Alamo in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization, or similar laws from time to time in
effect which affect the enforcement of creditor’s rights generally and by legal
and equitable limitations on the availability of specific performance and other
equitable remedies against Alamo. All persons who have executed this Agreement
on behalf of Alamo, or who will execute on behalf of Alamo any agreement or
instrument contemplated by this Agreement, have been duly authorized to do so by
all necessary action. Neither the execution and delivery of this Agreement by
Alamo, or any such other agreement or instrument by Alamo, nor the performance
of the obligations contemplated hereby and thereby, will (i) conflict with or
result in any violation of or constitute a breach of any of the terms or
provisions of, or result in the acceleration of any obligation under, or
constitute a default under any provision of its articles of organization or
other governing documents or any material contract or any other material
obligation to which Alamo is a party or to which it is subject or bound, or
(ii) violate any judgment, order, injunction, decree or award of any court,
administrative agency, arbitrator or government body against, or affecting or
binding upon, Alamo or upon the securities, property or business of Alamo, or
(iii) constitute a violation by Alamo of any applicable law or regulation of any
jurisdiction as such law or regulation relates to Alamo or to the property or
business of Alamo, except for such conflict, acceleration, default, breach or
violation that is not reasonably likely to have a material adverse effect on
Alamo’s ability to perform its obligations under this Agreement or any agreement
or instrument contemplated hereby.
     8.3 Brokerage. No broker, finder or similar agent has been employed by or
on behalf of Alamo and no Person with which Alamo has had any dealings or
communications of any kind is entitled to any brokerage commission, finder’s fee
or any similar compensation, in connection with this Agreement or the
transactions contemplated hereby.
     8.4 Litigation. There are no pending or, to the best of Alamo’s knowledge,
threatened judicial, administrative or arbitral actions, claims, suits or
proceedings pending as of the date hereof against Alamo which, either
individually or together with any other, will have a material adverse effect on
the ability of Alamo to perform its obligations under this Agreement or any
agreement or instrument contemplated hereby.
     8.5 Governmental Approval. No consent, approval, waiver, order or
authorization of, or registration, declaration or filing with, any governmental
authority is required in connection with the execution, delivery and performance
of this Agreement, or any agreement or instrument contemplated by this
Agreement, by Alamo or the performance by Alamo of its obligations contemplated
hereby and thereby.

Page 17 of 44



--------------------------------------------------------------------------------



 



SECTION 9
ADDITIONAL COVENANTS AND AGREEMENTS OF THE PARTIES
     9.1 Governmental Filings. CIMA and Alamo each agree to prepare and file
whatever filings, listings, requests or applications are required to be filed
with any governmental authority in connection with this Agreement or the Product
and to cooperate with one another as reasonably necessary to accomplish the
foregoing.
     9.2 Compliance with Law. Alamo and CIMA shall each use commercially
reasonable efforts to comply with federal, state and local laws and regulations
applicable to the performance of their respective rights and obligations
hereunder. CIMA and Alamo each shall keep all records and reports required to be
kept by applicable laws and regulations, and each shall make its facilities
available at reasonable times during business hours for inspection by
representatives of governmental agencies. CIMA and Alamo each shall notify the
other within forty-eight (48) hours of receipt of any notice or any other
indication what so ever of any FDA or other governmental agency inspection,
investigation or other inquiry, or other material notice or communication of any
type, involving the Product. Alamo and CIMA shall cooperate with each other
during any such inspection, investigation or other inquiry including, but not
limited to, allowing upon request a representative of the other to be present
during the applicable portions of any such inspection, investigation or other
inquiry and providing copies of all relevant documents. Alamo and CIMA shall
discuss any written response to material observations or notifications received
in connection with any such inspection, investigation or other inquiry and each
shall give the other an opportunity to comment upon any proposed response before
it is made. In the event of disagreement concerning the form or content of such
response, however, CIMA shall be responsible for deciding the appropriate form
and content of any response with respect to any of its cited activities and
Alamo shall be responsible for deciding the appropriate form and content of any
response with respect to any of its cited activities.
     9.3 Recall. Alamo and CIMA shall consult with one another as to all
decisions concerning recall or withdrawal of the Product from the market,
including, but not limited to, determining whether or not to make any such
recall or withdrawal, the timing and scope thereof, and the means of conducting
any recall or withdrawal. The party requesting any recall or withdrawal must
receive the prior written consent of the other party, such consent not to be
unreasonably withheld, prior to initiating such recall or withdrawal. No consent
shall be necessary if the recall or withdrawal is requested by the FDA or other
governmental authority. CIMA shall bear the costs (including but not limited to,
shipping and product credits) for any recall or withdrawal due to CIMA’s failure
to comply with this Agreement, including Product failure relating to CIMA’s cGMP
or CIMA’s failure to meet the Specifications . The costs for any other recall or
withdrawal shall be the responsibility of Alamo.
     9.4 Confidentiality. Alamo shall treat as confidential the Licensed Assets
and all other information of CIMA of which Alamo becomes aware in connection
with this Agreement (collectively, “CIMA Proprietary Information”). Alamo shall
neither disclose CIMA Proprietary Information to any third party nor use CIMA
Proprietary Information for any purpose other than

Page 18 of 44



--------------------------------------------------------------------------------



 



as set forth in this Agreement. CIMA shall treat as confidential all other
information of Alamo of which CIMA became aware of prior to the Effective Date
or becomes aware in connection with this Agreement (collectively, “Alamo
Proprietary Information”). CIMA shall neither disclose Alamo Proprietary
Information to any third party nor use Alamo Proprietary Information for any
purpose other than as set forth in this Agreement.
     Nothing contained herein will in any way restrict or impair either party’s
(the “Using Party’s”) right to use, disclose or otherwise deal with any
Proprietary Information of the other party which:
          (a) at the time of disclosure is known to the public or thereafter
becomes known to the public by publication or otherwise through no fault of the
Using Party;
          (b) the Using Party can establish was in its possession prior to the
time of the disclosure and was not obtained directly or indirectly from the
other party;
          (c) is independently made available to the Using Party by a third
party who is not thereby in violation of a confidential relationship with the
other party known to the Using Party;
          (d) is developed by the Using Party independently of the Proprietary
Information received from the other party and the Using Party can establish such
development; or
          (e) is information required to be disclosed by legal or regulatory
process; provided, in each case the Using Party timely informs the other party
and uses reasonable efforts to limit the disclosure and maintain confidentiality
to the extent possible and permits the other party to intervene and contest or
attempt to limit the disclosure.
Alamo shall obtain no right or license of any kind under the CIMA Proprietary
Information except as set forth in this Agreement. CIMA shall obtain no right or
license of any kind under the Alamo Proprietary Information except as set forth
in this Agreement.
     9.5 Expenses. CIMA and Alamo shall each bear their own direct and indirect
expenses incurred in connection with the negotiation and preparation of this
Agreement and, except as set forth in this Agreement, the performance of the
obligations contemplated hereby.
     9.6 Reasonable Efforts. CIMA and Alamo each hereby agrees to use all
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done all things necessary or proper to make effective the
transactions contemplated by this Agreement, including such actions as may be
reasonably necessary to obtain approvals and consents of governmental Persons
and other Persons.
     9.7 Publicity. Except as expressly contemplated hereby, the parties agree
that no publicity release or announcement concerning the transactions
contemplated hereby shall be

Page 19 of 44



--------------------------------------------------------------------------------



 



issued without the advance written consent of the other, which consent shall not
be unreasonably withheld or delayed, except as such release or announcement may
be required by law, including but not limited to the Securities Act of 1933, as
amended, or the Securities Exchange Act of 1934, as amended, in which case the
party making the release or announcement shall, before making any such release
or announcement, afford the other party a reasonable opportunity to review and
comment upon such release or announcement; provided, that the party making the
release or announcement or otherwise disclosing this Agreement to any
governmental agency in accordance with the foregoing exception shall use its
best efforts to obtain confidential treatment of the terms hereof to the fullest
extent permitted by applicable law.
     9.8 Cooperation. If either party shall become engaged in or participate in
any investigation, claim, litigation or other proceeding with any third party,
including the FDA, relating in any way to the Product or any of the Licensed
Assets the other party shall cooperate in all reasonable respects with such
party in connection therewith, including, without limitation, using its
reasonable efforts to make available to the other such employees who may be
helpful with respect to such investigation, claim, litigation or other
proceeding, provided that, for purposes of this provision, reasonable efforts to
make available any employee shall be deemed to mean providing a party with
reasonable access to any such employee at no cost for a period of time not to
exceed 24 hours (e.g., three 8-hour business days). Thereafter, any such
employee shall be made available for such time and upon such terms and
conditions (including, but not limited to, compensation) as the parties may
mutually agree.
     9.9 Competition; No Sale for Resale. Neither Alamo nor any sub-licensee of
Alamo shall knowingly sell any Product to anyone in the Territory for subsequent
distribution or resale outside the Territory and each shall take all reasonable
precautions to prevent such distribution or resale outside the Territory. Except
as provided in 2.1 (c), CIMA shall not knowingly sell any Product to anyone in
the Territory or outside the Territory for subsequent distribution or resale in
the Territory and CIMA shall take all reasonable precautions to prevent such
distribution or resale in the Territory.
     9.10 Conflicting Rights. CIMA shall not grant any right to any third party
relating to the Activities which would violate the terms of or conflict with the
rights granted to Alamo pursuant to this Agreement.
     9.11 Patent and Trademark Maintenance.
          (a) CIMA hereby represents and warrants that, to the best of its
knowledge, the CIMA Technology, when used with the API, includes all the
technology, patents, know-how, trade secrets and other intellectual property
necessary to manufacture the Product. Any improvement (whether or not
patentable) in the technology used in manufacturing the Product shall be owned
by CIMA.
          (b) CIMA shall be solely responsible for filing, prosecuting, and
maintaining all of the CIMA Patents, and CIMA shall pay the costs associated
therewith. CIMA shall file, prosecute, and maintain all CIMA Patents so as to
fully continue the benefits under the licenses

Page 20 of 44



--------------------------------------------------------------------------------



 



granted to Alamo hereunder. CIMA may, however, discontinue prosecuting or
maintaining any CIMA Patent if (i) CIMA has a valid business reason to do so,
and (ii) CIMA notifies Alamo of this decision in which event, Alamo shall have
the right, but not the obligation, to prosecute or maintain any such patent,
with the full cooperation of CIMA, in Alamo’s name and at Alamo’s expense.
          (c) CIMA shall be solely responsible for filing, prosecuting, and
maintaining all CIMA Trademarks, and CIMA shall pay the costs associated
therewith. All registrations, variations, logos, goodwill and other rights under
or acquired through use of the CIMA Trademarks shall accrue and belong to CIMA.
Except as provided herein, Alamo shall have no rights to use the CIMA
Trademarks. Alamo will not use in its business, in or outside of the Territory,
any other mark or name which is similar to or nearly resembles any of the CIMA
Trademarks in use by CIMA to indicate the source and origin of the CIMA
Technology as to be likely to cause deception or confusion. Alamo recognizes
that CIMA is the owner of all CIMA Trademarks used in commerce to indicate the
source of the CIMA Technology and agrees that the CIMA Trademarks shall remain
vested in CIMA both during the term of this Agreement and thereafter. Alamo
shall not contest the validity of the CIMA Trademarks or CIMA’s ownership of the
CIMA Trademarks. Use of the CIMA Trademarks by Alamo in conjunction with the
manufacture, use, and sale of the Product and all goodwill related thereto shall
inure to the benefit of CIMA for purposes of building the longevity and extent
of use of the CIMA Trademarks.
          (d) Alamo shall be solely responsible for filing, prosecuting, and
maintaining all trademarks it develops or owns for the Product (the “Alamo
Trademarks”), and Alamo shall pay the costs associated therewith. All
registrations, variations, logos, goodwill and other rights under or acquired
through use of the Alamo Trademarks shall accrue and belong to Alamo. CIMA shall
have no rights to use the Alamo Trademarks. CIMA will not use in its business,
in or outside of the Territory, any other mark or name which is similar to or
nearly resembles the Alamo Trademarks in use by Alamo in a manner that is likely
to cause deception or confusion. CIMA recognizes that Alamo is the owner of all
of the Alamo Trademarks used in commerce to indicate the source of the Product
and agrees that the Alamo Trademarks shall remain vested in Alamo both during
the term of this Agreement and thereafter. CIMA shall not contest the validity
of the Alamo Trademarks or Alamo’s ownership of the Alamo Trademarks. Use of the
Alamo Trademarks by Alamo in conjunction with the manufacture, use, and sale of
the Product and all goodwill related thereto shall inure to the benefit of Alamo
for purposes of building the longevity and extent of use of the Alamo
Trademarks.
          (e) Alamo and CIMA agree that, where applicable and appropriate, all
packaging of the Product shall identify (i) the number of the CIMA Patents and
CIMA as the owner thereof and (ii) Alamo as the owner of the Alamo Trademarks.
          (f) Any provisions in this Agreement to the contrary notwithstanding,
Alamo acknowledges that, for all purposes, CIMA is the owner of the CIMA
Technology.

Page 21 of 44



--------------------------------------------------------------------------------



 



     9.12 Infringement; Enforcement of Proprietary Rights.
          (a) Infringement of Patent Rights. Each party shall promptly notify
the other of any alleged infringement by third parties of any CIMA Patent and
provide any information available to that party relating to such alleged
infringement.
          (i) Within a reasonable time (not to exceed 30 days) following such
notification, the parties shall meet to discuss a desirable response to such
infringement and enter into good faith negotiations to determine an agreed upon
course of action to end such infringement and the appropriate allocation of any
costs or recoveries associated therewith.
          (ii) If the parties are unable to agree upon the course of action or
the appropriate allocation of any costs associated therewith, CIMA shall have
the responsibility to investigate such alleged infringement and shall have the
first right, at its own expense, to end any infringement of such rights that
materially affect Alamo’s rights pursuant to this Agreement, including, but not
limited to, bringing suit against such third party infringer. In the event that
CIMA does not bring suit against such third party infringer, Alamo may bring
suit against such third party infringer on CIMA’s behalf.
          (b) Procedures. No settlement, consent judgment or other voluntary
final disposition of any suit contemplated by Section 9.12(a) may be entered
into without the consent of each party, which consent shall not be unreasonably
withheld or delayed. Unless otherwise agreed by the parties, to the extent that
any suit contemplated by Section 9.12 (a) is directly related to the Product,
any recovery of Damages to the extent related to the Product (net of the
respective out-of-pocket legal fees and associated costs) in any such suit shall
be allocated among the parties hereto assuming that such Damages constitute Net
Sales by Alamo hereunder and then *** split between the parties thereafter. In
the event of any infringement suit against a third party brought by either party
pursuant to this Section 9.12, the party not bringing such suit shall cooperate
in all respects, execute any documents reasonably necessary to permit the other
party to prosecute such suit, and to the extent reasonable, shall make available
its employees and relevant records to provide evidence for such suit.
     9.13 Referral of Orders and Inquiries. Except as provided in 2.1 (c), CIMA
shall refer all Persons sending orders or making inquiries regarding the Product
within the Territory to Alamo and shall promptly notify Alamo of the name of
each such Person and the nature of the inquiry of such Person.
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

Page 22 of 44



--------------------------------------------------------------------------------



 



SECTION 10
INDEMNIFICATION
     10.1 Indemnification.
     (a) CIMA shall indemnify, defend and hold Alamo (and its directors,
officers, employees, and Affiliates) harmless from and against any and all
Damages incurred or suffered by Alamo (and its directors, officers, employees,
and Affiliates) as a consequence of:
          (i) any breach of any representation, warranty or covenant made by
CIMA in this Agreement or any agreement, instrument or document delivered by
CIMA pursuant to the terms of this Agreement;
          (ii) any failure to perform duly and punctually any covenant,
agreement or undertaking on the part of CIMA contained in this Agreement; or
          (iii) any act or omission of CIMA with respect to the operation of
CIMA’s business, or the handling, manufacturing, or use of the Product by CIMA;
or
          (iv) any claim or demand that the manufacture, use, sale or offer for
sale of the Product by reason of CIMA Technology infringes any United States or
foreign patent.
     (b) Alamo shall indemnify, defend and hold CIMA (and its directors,
officers, employees, and Affiliates) harmless from and against any and all
Damages incurred or suffered by CIMA (and its directors, officers, employees,
and Affiliates) as a consequence of:
          (i) any breach of any representation, warranty or covenant made by
Alamo in this Agreement or any agreement, instrument or document delivered by
Alamo pursuant to the terms of this Agreement;
          (ii) any failure to perform duly and punctually any covenant,
agreement or undertaking on the part of Alamo contained in this Agreement; or
          (iii) any act or omission of Alamo with respect to the operation of
Alamo’s business or the handling, manufacturing, sale, consumption or use of the
Product by Alamo.
     10.2 Notice and Opportunity To Defend. Promptly after receipt by a party
hereto of notice of any claim which could give rise to a right to
indemnification pursuant to Section 10.1. such party (the “Indemnified Party”)
shall give the other party (the “Indemnifying Party”) written notice describing
the claim in reasonable detail. The failure of an Indemnified Party to give
notice in the manner provided herein shall not relieve the Indemnifying Party of
its obligations under this Section, except to the extent that such failure to
give notice materially prejudices the Indemnifying Party’s ability to defend
such claim. The Indemnifying Party shall

Page 23 of 44



--------------------------------------------------------------------------------



 



have the right, at its option, to compromise or defend, at its own expense and
by counsel mutually agreed by the Parties, any such matter involving the
asserted liability of the party seeking such indemnification. If the
Indemnifying Party shall undertake to compromise or defend any such asserted
liability, it shall promptly (and in any event not less than 10 days after
receipt of the Indemnified Party’s original notice) notify the Indemnified Party
in writing of its intention to do so, provided such compromise in no way imputes
guilt or fault upon, or imposes any obligations on, Indemnified Party. The
Indemnified Party agrees to cooperate fully with the Indemnifying Party and its
counsel in the compromise or defense against any such asserted liability. All
reasonable costs and expenses incurred in connection with such cooperation shall
be borne by the Indemnifying Party, as incurred by the Indemnified Party. If the
Indemnifying Party elects not to compromise or defend the asserted liability,
fails to notify the Indemnified Party of its election to compromise or defend as
herein provided, fails to admit its obligation to indemnify under this Agreement
with respect to the claim, or, if in the reasonable opinion of the Indemnified
Party, the claim could result in the Indemnified Party becoming subject to
injunctive relief or relief other than the payment of money damages that could
materially adversely affect the ongoing business of the Indemnified Party in any
manner, the Indemnified Party shall have the right, at its option, to pay,
compromise or defend such asserted liability by its own counsel and its
reasonable costs and expenses shall be included as part of the indemnification
obligation of the Indemnifying Party hereunder and shall be due and payable
within thirty (30) days of receipt of the invoice therefor. Notwithstanding the
foregoing, neither the Indemnifying Party nor the Indemnified Party may settle
or compromise any claim over the reasonable objection of the other. In any
event, the Indemnified Party and the Indemnifying Party may participate, at
their own expense, in the defense of such asserted liability. If the
Indemnifying Party chooses to defend any claim, the Indemnified Party shall make
available to the Indemnifying Party any books, records or other documents within
its control that are necessary for such defense. Notwithstanding anything to the
contrary in this Section 10.2, (i) the party conducting the defense of a claim
shall (A) keep the other party informed on a reasonable and timely basis as to
the status of the defense of such claim (but only to the extent such other party
is not participating jointly in the defense of such claim), and (B) conduct the
defense of such claim in a prudent manner, and (ii) the Indemnifying Party shall
not cease to defend, settle or otherwise dispose of any claim without the prior
written consent of the Indemnified Party (which consent shall not be
unreasonably withheld). Upon the final determination of liability and the amount
of the indemnification payment under this Section 10, the appropriate party
shall pay to the other, as the case may be, within 10 business days after such
determination, the amount of any claim for indemnification made hereunder.
     10.3 Survival. The provisions of Section 10 shall survive any termination
of this Agreement. Each Indemnified Party’s rights under Section 10 shall not be
deemed to have been waived or otherwise affected by such Indemnified Party’s
waiver of the breach of any representation, warranty, agreement or covenant
contained in or made pursuant this Agreement, unless such waiver expressly and
in writing also waives any or all of the Indemnified Party’s right under
Section 10.

Page 24 of 44



--------------------------------------------------------------------------------



 



     10.4 Insurance. Alamo shall maintain throughout the term of this Agreement
comprehensive general liability insurance, including product liability insurance
underwritten by an insurance company reasonably acceptable to CIMA. This
insurance coverage shall provide protection of not less than ten ($10) million,
combined single limit for personal injury and property damage (on a per
occurrence basis) with CIMA named as an additional insured. Such liability
insurance shall be maintained on an occurrence basis to provide such protection
after expiration or termination of the policy itself and/or this Agreement.
Alamo shall furnish to CIMA certificates issued by the insurance company setting
forth the amount of the liability insurance and a provision that CIMA shall
receive thirty (30) days written notice prior to termination, reduction or
modification of coverage.
SECTION 11
TERMINATION
     11.1 Termination. The term of this Agreement shall begin upon the Effective
Date and, unless sooner terminated as hereinafter provided, shall end upon the
later of expiration of the last CIMA Patent to expire on a Region-by-Region and
Product-by-Product basis or *** years from Launch in the particular Region, or,
if later, the expiration of any other patent resulting from the development
process contemplated hereby. Should Alamo desire to have CIMA continue the
manufacture of Product beyond the date of Termination, CIMA agrees to enter into
good faith negotiations with Alamo to discuss terms of manufacture up to an
additional *** months. Notwithstanding the foregoing, this Agreement may be
terminated as follows:
          (a) Termination for Insolvency. If either Alamo or CIMA (i) makes a
general assignment for the benefit of creditors or becomes insolvent; (ii) files
an insolvency petition in bankruptcy; (iii) petitions for or acquiesces in the
appointment of any receiver, trustee or similar officer to liquidate or conserve
its business or any substantial part of its assets; (iv) commences under the
laws of any jurisdiction any proceeding involving its insolvency, bankruptcy,
reorganization, adjustment of debt, dissolution, liquidation or any other
similar proceeding for the release of financially distressed debtors; or
(v) becomes a party to any proceeding or action of the type described above in
(iii) or (iv) and such proceeding or action remains undismissed or unstayed for
a period of more than 60 days, then the other party may by written notice
terminate this Agreement in its entirety with immediate effect.
          (b) Termination for Default. Alamo and CIMA each shall have the right
to terminate this Agreement for default upon the other’s failure to comply in
any material respect with the terms and conditions of this Agreement. At least
60 days prior to any such termination for default, the party seeking to so
terminate shall give the other written notice of its intention to terminate this
Agreement in accordance with the provisions of this Section 11.1(b), which
notice shall set forth the default(s) which form the basis for such termination.
If the defaulting party fails to correct such default(s) within 60 days after
receipt of notification, then such party
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

Page 25 of 44



--------------------------------------------------------------------------------



 



immediately may terminate this Agreement. This Section 11.1(b) shall not be
exclusive and shall not be in lieu of any other remedies available to a party
hereto for any default hereunder on the part of the other party.
          (c) Termination for Failure to Pay Minimum Royalties. Subject to
Section 2.4, CIMA may terminate this Agreement in accordance with the procedure
provided for in Section 11.1(b) in the event Alamo fails to pay CIMA an amount
equal to the Minimum Annual Royalty Target in accordance with Exhibit A of this
Agreement during or within *** days after the end of each Year during the term.
          (d) Termination for Failure to Commercialize. CIMA may terminate this
Agreement on a Region-by-Region basis for Alamo’s failure to commercialize the
Product in that Region in accordance with Section 2.1(c) of this Agreement.
          (e) Continuing Obligations. Termination of this Agreement for any
reason shall not relieve the parties of any obligation accruing prior thereto
with respect to the Product and any ongoing obligations hereunder with respect
to the remaining Product and shall be without prejudice to the rights and
remedies of either party with respect to any antecedent breach of the provisions
of this Agreement. Without limiting the generality of the foregoing, no
termination of this Agreement, whether by lapse of time or otherwise, shall
serve to terminate the obligations of the parties hereto under Sections 7, 8,
9.3, 9.4, 9.6, 9.8, 10, 11.1(c) and 12 hereof, and such obligations shall
survive any such termination.
SECTION 12
MISCELLANEOUS
     12.1 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns; provided, however, that neither CIMA nor Alamo may assign any
of its rights, duties or obligations hereunder without the prior written consent
of the other, except that no prior written consent shall be required in the
event that a third party acquires substantially all of the assets or outstanding
shares of, or merges with, Alamo or CIMA, as the case may be.
     12.2 Notices. All notices or other communications required or permitted to
be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered by hand or facsimile and confirmed in writing, or mailed
first class, postage prepaid, by registered or certified mail, return receipt
requested (mailed notices and notices sent by facsimile shall be deemed to have
been given on the date received) as follows:
 

***     Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

Page 26 of 44

 



--------------------------------------------------------------------------------



 



     If to CIMA, as follows:
CIMA LABS INC.
10000 Valley View Road
Eden Prairie, MN 55344
Facsimile: (952)947-8770
Attention: General Manager
     with a copy to:
CIMA LABS INC.
7325 Aspen Lane
Brooklyn Park, MN 55428
Facsimile: (763) 488-4770
Attention: Sr. Counsel/Dir. of Legal Services
     If to Alamo, as follows:
Alamo Pharmaceuticals, LLC
8501 Wilshire Blvd.,
Suite 318
Beverly Hills, CA 90211
Facsimile: (310) 854-0739
Attention: Chief Financial Officer
     with a copy to:
Milbank, Tweed, Hadley & McCloy LLP
601 S. Figueroa Street
Los Angeles, CA 90017
Facsimile: (213) 629-5063
Attention: Kenneth J. Baronsky
or in any case to such other address or addresses as hereafter shall be
furnished as provided in this Section 12.2 by any party hereto to the other
party.
     12.3 Waiver; Remedies. Any term or provision of this Agreement may be
waived at any time by the party entitled to the benefit thereof by a written
instrument executed by such party. No delay on the part of CIMA or Alamo in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of either CIMA or Alamo of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.
Page 27 of 44

 



--------------------------------------------------------------------------------



 



     12.4 Survival of Representations. Each of the representations and
warranties made in this Agreement shall survive the term of this Agreement.
     12.5 Independent Contractors. The parties hereto are independent
contractors and nothing contained in this Agreement shall be deemed to create
the relationship of partners, joint venturers, or of principal and agent,
franchiser and franchisee, or of any association or relationship between the
parties other than as expressly provided in this Agreement. Alamo acknowledges
that it does not have, and Alamo shall not make representations to any third
party, either directly or indirectly, indicating that Alamo has any authority to
act for or on behalf of CIMA or to obligate CIMA in any way whatsoever. CIMA
acknowledges that it does not have, and it shall not make any representations to
any third party, either directly or indirectly, indicating that it has any
authority to act for or on behalf of Alamo or to obligate Alamo in any way
whatsoever.
     12.6 Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements or understandings of the parties relating thereto.
     12.7 Amendment. This Agreement may be modified or amended only by written
agreement of the parties hereto.
     12.8 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute a single instrument.
     12.9 Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of New York excluding any choice of law
rules which may direct the application of the law of another state.
     12.10 Dispute Resolution. To the extent a dispute arises with respect to a
term or provision of this Agreement which is not subject to a specific time
period or remedy, the Parties will use all reasonable efforts to resolve in an
amicable fashion any dispute, claim or controversy that may arise relating to
the terms or performance of this Agreement. If the Parties are unable to resolve
such dispute within thirty (30) days after initial notice, either party, by
notice to the other, have such dispute referred to a senior officer of each
company. Such officers shall attempt to resolve the dispute by good faith
negotiation within thirty (30) days after receipt of such notice.
     12.11 Captions. All section titles or captions contained in this Agreement,
in any Schedule referred to herein or in any Exhibit annexed hereto, and the
table of contents, if any, to this Agreement are for convenience only, shall not
be deemed a part of this Agreement and shall not affect the meaning or
interpretation of this Agreement.
Page 28 of 44

 



--------------------------------------------------------------------------------



 



     12.12 No Third-Party Rights. No provision of this Agreement shall be deemed
or construed in any way to result in the creation of any rights or obligation in
any Person not a party or not affiliated with a party to this Agreement.
     12.13 Severability. If any provision of this Agreement is found or declared
to be invalid or unenforceable by any court or other competent authority having
jurisdiction, such finding or declaration shall not invalidate any other
provision hereof, and this Agreement shall thereafter continue in full force and
effect.
     12.14 Attachments. All Schedules, Exhibits and other attachments to this
Agreement are by this reference incorporated herein and made a part of this
Agreement.
     12.15 Force Majeure. In the event that a party is prevented from carrying
out its obligations under this Agreement by an event of Force Majeure, then such
party’s performance of its obligations under this Agreement shall be excused
during the period of such event and for a subsequent reasonable period of
recovery.
     12.16 Effect on Original Agreement. This Agreement replaces and supersedes
the Original Agreement in its entirety and constitutes the entire understanding
of the parties with respect to the subject matter contained herein.
Page 29 of 44

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered on the day and year first above written.

            CIMA LABS INC.
      By:   /s/ Todd MacLaughlan         Name:   Todd MacLaughlan       
Title:   General Manager     

            ALAMO PHARMACEUTICALS, LLC
      By:   /s/ Neal R. Cutler         Name:   Neal R. Cutler, M.D.       
Title:   President and C.E.O.     

Page 30 of 44

 



--------------------------------------------------------------------------------



 



Amended and Restated Development, License and Supply Agreement
Schedule A
Minimum Annual Royalty Targets
     Pursuant to Section 2.4, in each Year during the term, Alamo shall meet or
exceed the minimum annual royalty targets set forth below (“Minimum Annual
Royalty Targets”), or pay such amounts to CIMA within *** days after the end of
each Year. Any royalties paid by Alamo with respect to Net Sales of the Products
for such Year shall be credited toward achievement of the Minimum Annual Royalty
Targets.
     Minimum Annual Royalty Targets

              Minimum Annual Year   Royalty Targets
***
  $ * **
 
       
***
  $ * **
 
       
***
  $ * **
 
       
***
  $ * **

 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

Page 31 of 44

 



--------------------------------------------------------------------------------



 



Amended and Restated Development, License and Supply Agreement
Schedule B
Development Schedule

             
***
                                          ***   ***   ***
 
           
***
  ***   ***    
 
           
***
       ***   ***   ***
 
           
***
            ***   ***   ***
 
           
***
       ***   ***   ***
 
           
 
       ***   ***    
 
           
 
       ***   ***   ***
 
           
***
            ***   ***   ***
 
           
***
       ***   ***   ***
 
           
***
       ***   ***    
 
           
 
            ***   ***   ***

             
 
          ***
 
           
 
  ***         
 
           
 
       ***        
 
           
 
  ***        
 
           
***
           
 
           
***
           
 
           
 
  ***        
 
           
***
           
 
           
 
            ***        
 
           
 
  ***        
 
           
 
      ***    
 
           
 
  ***        

 

***     Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

Page 32 of 44

 



--------------------------------------------------------------------------------



 



                                                                         
 
                                                                   
 
    * **                                                                
 
    * **                                                            
 
                                                                       
     ***
                                                                       
 
                                                                       
 
    * **     * **     * **     * **     * **     * **     * **     * **     * **
 
                                                                       
     ***
    * **     * **     * **     * **                                        
 
                                                                       
     ***
    * **     * **     * **     * **                                        
 
                                                                       
     ***
                    * **     * **     * **     * **     * **     * **     * **
 
                                                                       
 
    * **                                                            
 
                                                                       
***
                                                                       
 
                                                                       
***
                                                                       
 
                                                                       
 
    * **                                                            

******Any additional work beyond this proposal will be charged per
activity.******
     Below please find the cost schedule for the commercial stability program
for Fazaclo tablets. A commercial lot includes process validation lots, annual
maintenance lots, and any lot set on stability for any other reason as agreed
upon between Alamo and CIMA.
Table 1. Cost Schedule

          Activity   Cost  
Per lot set up fee
  $ * **
 
       
Cost for time zero (included in release testing)
  $ * **
 
       
Cost per sample pull
  $ * **

The set up fee includes protocol generation, sampling, labeling, inventory, and
storage at all specified conditions. Cost per sample pull includes testing, data
review, data entry into database, and reporting. A single lot pulled from two
conditions and subsequently tested constitutes two sample pulls. Detail of total
sample pulls and costs are shown in Tables 2 and 3.
 

***      Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

Page 33 of 44

 



--------------------------------------------------------------------------------



 



***
***
     ***
 

***     Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

Page 34 of 44

 



--------------------------------------------------------------------------------



 



Amended and Restated Development, License and Supply Agreement
Schedule B (continued)
Table 2. Detail of Expected Study Starts and Sample Pulls

                                      2004   2005   2006   2007
Set ups
    * **     * **     * **     * **
Val batch pulls
    * **     * **     * **     * **
Annual batch pulls
    * **     * **     * **     * **

Table 3. Detail of Expected Costs per Year

                                      2004   2005   2006   2007
Set ups
    * **     * **     * **     * **
Val batch pulls
    * **     * **     * **     * **
Annual batch pulls
    * **     * **     * **     * **
 
                               
Total
  $ * **   $ * **   $ * **   $ * **

Invoicing will occur as stability pulls are tested.
 

***     Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

Page 35 of 44

 



--------------------------------------------------------------------------------



 



Amended and Restated Development, License and Supply Agreement
Schedule C
Royalty Rates
     Pursuant to Sections 4.1(a) and 4.3, if Alamo exceeds the Minimum Annual
Royalty Targets specified in Schedule A, Alamo shall pay to CIMA a percentage of
annual Net Sales actually recorded during such Year, as indicated on the
following schedule under Tier 1. Should Alamo not achieve the Annual Royalty
Targets specified in Schedule A, Alamo shall pay to CIMA the higher amount of
(a) Minimum Annual Royalty Targets or (b) a percentage of annual Net Sales
actually recorded during such Year, as indicated on the following schedule under
Tier 2.

      Tier   Royalty Rate
Tier 1
  *** % of Net Sales
Tier 2
  ***% of Net Sales

 

***     Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

Page 36 of 44

 



--------------------------------------------------------------------------------



 



Amended and Restated Development, License and Supply Agreement
Schedule D
Alamo Purchase Order
[See Attached]
Page 37 of 44

 



--------------------------------------------------------------------------------



 



Amended and Restated Development, License and Supply Agreement
Schedule E
Technical Agreement Addendum
     CIMA will be accountable for all aspects of the Product research and
development and manufacturing other than (i) the design and conduct of clinical
trials, (ii) the assembly and filing of the regulatory documents and (iii) the
final packaging artwork and sales of Product. Specifications will be mutually
agreed by both parties on or prior to the final regulatory filing.
Clozapine OraSolvÒ
Anticipated Product Attributes:
***
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

Page 38 of 44

 



--------------------------------------------------------------------------------



 



Amended and Restated Development, License and Supply Agreement
Schedule E (continued)
Clozapine DuraSolvÒ
Anticipated Product Attributes:
***
 

***     Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

Page 39 of 44

 



--------------------------------------------------------------------------------



 



Amended and Restated Development, License and Supply Agreement
Schedule F
Cost of Goods
     Pursuant to Sections 5.1, 5.3 and 5.6, Alamo shall pay to CIMA the amounts
indicated on the following schedule in respect of CIMA’s manufacturing
obligations hereunder.
          TRADE and SAMPLES (cost per tablet) — 2004

          Potency   Total Cost(1) (2)   Packaging
25 mg
  $ ***   Bulk, in fiber drums
 
       
50 mg
  $***   Bulk, in fiber drums
 
       
100 mg
  $***   Bulk, in fiber drums

 

1)   The cost per tablet does not include the cost of API.
  2)   Per tablet costs will be adjusted annually on January 1st, but increases
shall not exceed the PPI (Pharmaceutical) increase for that year.

          PLACEBOS (cost per tablet)

          Placebo         Type   Total Cost   Packaging
25 mg
  $***   Bulk, in fiber drums
 
       
50 mg
  $***   Bulk, in fiber drums
 
       
100 mg
  $***   Bulk, in fiber drums

 

***     Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

Page 40 of 44

 



--------------------------------------------------------------------------------



 



Amended and Restated Development, License and Supply Agreement
Schedule G
Begins on Next Page
Page 41 of 44

 



--------------------------------------------------------------------------------



 



(MAP) [a22723a2272301.gif]
Page 42 of 44

 



--------------------------------------------------------------------------------



 



(KEY GRAPHIC) [a22723a2272303.gif]
Page 43 of 44

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

      SCHEDULES    
Schedule A
  Minimum Annual Royalty Targets
Schedule B
  Development Schedule
Schedule C
  Royalty Rates
Schedule D
  Alamo Purchase Order
Schedule E
  Technical Agreement Addendum
Schedule F
  Cost Of Goods
Schedule G
  Map of Regions

Page 44 of 44

 